Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
Claim 9 is interpreted to be : A user equipment comprising a processor, receiving from a base station ... Clarification requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5,  and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2017/0099660) in view of Phuyal et al. (US 2018/0324854 hereafter Phuyal).

For claim 1, 9, 10, 11  Oh discloses transmitting, by a base station (200 Figure 1), a system information block (SIB) (S110 Figure 1) indicating an allowable amount of data allowed (maximum SDT size [0039]) to be transmitted in an early data transmission ([0043] transmit selected random access preamble S120 Figure 1 for small-sized data transmission) which transmits uplink user data using message 3 (S140 Figure 1) during a random access procedure (Figure 1); receiving, by a user equipment (100 Figure 1) in an RRC idle mode ([0045] transmitting small-sized data in RRC-idle [0006]), the SIB (S110 Figure 1); and determining, by the user equipment (100 Figure 1), to perform the early data transmission (SDT [0020]) when an amount of transmission data to the base station is less than or equal to the allowable amount of data indicated by the SIB ([0020] if a size of a data packet is smaller than a maximum SDT size indicated in SIB S110 Figure 1 [0039]). 
Oh does not refer to the small-sized data transmission as an early data transmission nor refer to S140 Figure 1 containing SDT dedicated identifier as message 3 (msg3). 
However, Phuyal, in the same field of small data transmission for MTC devices discloses transmitting, by a base station (eNB 1006 Figure 10), a system information block (SIB) (1022 Figure 10 SIB announcement) indicating an allowable amount of data allowed to be transmitted ([0094] available resource via SIB) in an early data transmission ([0049] data transmission in Msg1, Msg3 prior to establishment of a RRC connection is referred to as early data transmission) which transmits uplink user data using message 3 during a random access procedure (1030 Figure 10 msg3 with PDU); receiving, by a user equipment in an RRC idle mode (1523 Figure 15 UE in idle prior to a RRC connection [0049]), the SIB (1024 Figure 10 receive SIB 1022 Figure 10); and determining, by the user equipment, to perform the early data transmission (1024 Figure 10 indicating intention to transmit data in msg3). 
It would have been obvious to one of ordinary skill in the art to adopt Phuyal’s teachings of early transmission [0049] of small uplink data transmissions in msg1 and msg3 [title/abstract] to minimize overhead for MTC and IoT communication [0008]. 

Particularly for claim 9, 10 Phuyal discloses a processor (656 Figure 6) in a user equipment ([0069] UE).
Particularly for claim 11, Phuyal discloses a base station (eNB 610 Figure 6 [0068]) comprising a processor (670 Figure 6 [0074]).

For claim 2, Phuyal discloses selecting, by the user equipment (Figure 9 sent from UE [0086]) , a PRACH resource (902 Figure 9 PRACH preamble) used for a random access preamble transmission (Figure 10) from among PRACH resources used for the early data transmission (1024 Figure 10 select PRACH resource indicating intention [0095]), after determining to perform the early data transmission (1024 Figure 10 intention to transmit data in msg3); and transmitting, by the user equipment, the random access preamble to the base station using the selected PRACH resource (1026 Figure 10 using Msg1 [0096]).

For claim 4, Oh discloses transmitting, by the base station (200 Figure 1) to the user equipment (100 Figure 1), a random access response (S130 Figure 1 RAR message) including an uplink grant in response to a reception of the random access preamble ([0044] base station sets UL grant in RAR after receiving random access preamble), wherein the random access response includes information indicating whether the uplink grant is used for the early data transmission ([0044] UL grant in RAR so UE may directly transmit data packet S130 Figure 10).

For claim 5, Phuyal discloses receiving, by the user equipment (1002 UE Figure 10), the random access response (1028 RAR Figure 10) from the base station (1006 Figure 10); and terminating, by the user equipment, the early data transmission ([0105] flushing Msg3 buffer) when the 116Specification_TH1-1442-PCT bypass uplink grant included in the random access response is not used for the early data transmission (RACH failure due to Msg3 collision [0105]). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Phuyal and further in view of R2-1706685 (Interdigital “RACH Configuration for NR” 3GPP WG2#NR AdHoc#2 June 27th-29th 2017). 

For claim 3, Oh teaches selecting a random access preamble from a random access preamble group [abstract]. Neither Oh nor Phuyal teaches extended coverage level. 
However, R2-1706685 in the same field of Random Access configuration discloses wherein the PRACH resource used for the early data transmission (random access preamble [Oh abstract]) is provided for each extended coverage level (R2-1706685 section 2 parameters specific to each enhanced coverage level e.g. preamble mapping, RAR window size, contention resolution timer, etc.), and the selecting includes selecting a PRACH resource corresponding to the extended coverage level applied to the user equipment (select random access preamble [Oh abstract] along with enhanced coverage level parameters R2-1706685 section 2).
It would have been obvious to one of ordinary skill in the art to adopt R2-1706685’s teaching of enhanced coverage level parameters used to configure the random access preamble to support bandwidth-limited, enhanced coverage and NB-IoT UEs (R2-1706685 section 2). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Phuyal and further in view of Vajapeyam et al. (US 2016/0014815 hereafter Vajapeyam). 

For claim 6, neither Oh nor Phuyal disclose a connection release message.  However, Vajapeyam in the same field of transmitting small amount of data during the initial RACH procedure ([abstract] [0015]), discloses receiving, by the user equipment in RRC connected mode (Figure 9 connected), an RRC connection release message (e.g. MSG4 Figure 7 connection release) for transitioning the user equipment from the RRC connected mode (conventional MSG3 [0059]) to the RRC idle mode ([0059] connection release to return to idle mode) , wherein the RRC connection release message (610 Figure 6) includes information for the user equipment (indication to UE 610 Figure 6) to determine whether to perform the early data transmission (e.g. re-starting the random access procedure [0063]). 

It would have been obvious to one of ordinary skill in the art to adopt Vajapeyam’s teaching of a connection release message to re-start the random access procedure while the UE is in idle mode during connectionless access [0006].  

For claim 7, Vajapeyam discloses receiving, by the user equipment in the idle mode (UE Figure 8 in IDLE), a predetermined message (MSG2 RA response to Enhanced RACH Figure 8) for maintaining the use equipment in the idle mode (e.g. enhanced RACH containing cause value RRC: connectionless [0061]), from the base station after a message 3 (MSG3 Figure 8) used for the early data transmission (RRC: connectionless [0061]) is transmitted to the base station (upon re-starting the RA procedure [0063]).

For claim 8, receiving, by the user equipment in the idle mode, a predetermined message ([0062] acknowledgment for MSG3)  for maintaining the use equipment in the idle mode (Figure 7,8 UE remains in IDLE), from the base station after a message 3 used for the early data transmission is transmitted to the base station ([0061] enhanced Msg3 Figure 7,8 following enhanced Msg1 containing RRC: connectionless).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BASIL MA/Examiner, Art Unit 2415